      Case 5:18-cv-00367-MTT-MSH Document 58 Filed 07/10/20 Page 1 of 4


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

DELROY T. BOOTH,                           )
                                           )
                     Plaintiff,            )
                                           )
              v.                           )      Case No. 5:18-cv-00367-MTT-MSH
                                           )
WARDEN BOBBIT, et al.,                     )
                                           )
                     Defendants.           )


                                          ORDER

       Pending before the Court is Plaintiff’s “Motion for Response to Defendants’

Supplement [and] Motion for Opposing Summary Judgment Pursuant to Rule 56 of the

Federal Rules of Civil Procedure” (“Plaintiff’s reply”). Doc. 57. The Court did not

consider Plaintiff’s reply before entering its January 27, 2020 Order that dismissed

Plaintiff’s supplemental retaliation claims and granted Defendants’ motion for summary

judgment on Plaintiff’s original retaliation claims. Doc. 55. But after reviewing Plaintiff’s

reply, Doc. 57, the Court determines that it in no way alters the analysis or result of the

Court’s January 27, 2020 Order. Doc. 55. Thus, the Court reaffirms that Order. Id.

The Court DIRECTS the Clerk of Court to VACATE the judgment entered on January

27, 2020, Doc. 56, and RE-ENTER judgment in favor of Defendants following entry of

this Order.

                                  I.     BACKGROUND

       The Court received Plaintiff’s complaint on October 4, 2018. Doc. 1. On January

7, 2020, the Court allowed Plaintiff’s First Amendment retaliation claims against

Defendants Bobbitt and Farley to proceed for further factual development and

dismissed all other claims upon preliminary review under 28 U.S.C. § 1915A. Doc. 13.
       Case 5:18-cv-00367-MTT-MSH Document 58 Filed 07/10/20 Page 2 of 4


        On July 10, 2019, Plaintiff filed a “Motion for Opposition to Defendants’ Summary

Judgment” (“motion for opposition”). Doc. 37. At that time, however, Defendants had

not moved for summary judgment. Defendants moved for summary judgment on

August 8, 2019. Doc. 40. The Court received Plaintiff’s response to Defendant’s motion

for summary judgment on August 28, 2019. Doc. 43.

        Although styled as a response to Defendants’ motion for summary judgment, the

Court construed Plaintiff’s motion for opposition, Doc. 37, as a motion to supplement

because Plaintiff raised supplemental retaliation claims.                Doc. 48. Specifically, he

alleged that Defendant Bobbitt conspired to transfer him from Baldwin State Prison to

Georgia State Prison and continued to have Georgia State Prison officials threaten him

and deprive him of benefits. Docs. 27; 48. On January 2, 2020, the Court ordered

Defendants to respond to Plaintiff’s supplemental retaliation claims. Doc. 48.

Defendants timely filed their “Response to the Order of January 2, 2020” (“Defendants’

response”). Doc. 51. Plaintiff requested an extension to reply to Defendants’ response

and the Court granted his request. Docs. 52; 53.

        On January 27, 2020, the Court dismissed Plaintiff’s supplemental retaliation

claims and granted Defendants’ motion for summary judgment on Plaintiff’s original

retaliation claims. Docs. 55; 56. The Court filed Plaintiff’s reply to Defendants’

response on February 7, 2020. 1 Doc. 57.




1   Although the Court did not receive Plaintiff’s reply until February 7, 2020, Plaintiff signed the reply on
February 3, 2020. “Under the prison mailbox rule, a pro se prisoner’s court filing is deemed filed on the
date it is delivered to prison authorities for mailing.” United States v. Glover, 686 F.3d 1203, 1205 (11th
Cir. 2012) (internal quotation marks omitted). “Unless there is evidence to the contrary, like prison logs or
other records, we assume that a prisoner’s [reply] was delivered to prison authorities on the day he signed
it.” Id. Plaintiff’s reply was, therefore, timely filed because, based on the extension, Doc. 53, Plaintiff had
until February 4, 2020 to file his reply.

                                                      2
      Case 5:18-cv-00367-MTT-MSH Document 58 Filed 07/10/20 Page 3 of 4


                                   II.     DISCUSSION

       In its January 27, 2020 Order, Doc. 55, the Court determined that Plaintiff failed

to show that the retaliatory conduct alleged in his original complaint (placement in

administrative segregation and denial of benefits at Baldwin State Prison) was

connected to his protected speech (writing a statement about his lawsuit at Hayes State

Prison and requesting protective custody). Doc. 55 at 5-14. The Court, therefore,

granted Defendants’ motion for summary judgment as to Plaintiff’s original retaliation

claims. Id.

       As for Plaintiff’s supplemental retaliation claims, the Court determined dismissal

was appropriate because the claims were barred by the prior pending action doctrine.

Id. at 3-5. Specifically, the Court found that at the time this Court allowed Plaintiff to

supplement his complaint, Plaintiff was already litigating his claims regarding a

retaliatory transfer to Georgia State Prison and denial of benefits at Georgia State

Prison in an action pending in the Southern District of Georgia. Booth v. Bobbitt, No.

6:19-cv-00069 (S.D. Ga.). The Court, however, made this ruling before Plaintiffs’ reply

was filed. Doc. 57.

       The Court has now considered Plaintiff’s reply and finds it is largely

nonresponsive and fails to address his supplementary transfer claim. Id. Plaintiff does

state, however, that he does “not object” to Defendants’ argument that his supplemental

retaliatory transfer claim be litigated in the § 1983 action he has pending in the Southern

District of Georgia. Doc. 57 at 1. Thus, Plaintiff’s reply in no way alters the Court’s

determination that this claim is barred by the prior pending action doctrine. Doc. 55.




                                              3
     Case 5:18-cv-00367-MTT-MSH Document 58 Filed 07/10/20 Page 4 of 4


                                 III.   CONCLUSION

      The Court has considered Plaintiff’s reply, Doc. 57, to Defendants’ response,

Doc. 51, regarding the supplement retaliation claims. It is ORDERED that the Court’s

January 27, 2020 Order, Doc. 55, is unaltered by this reply. The Clerk’s Office is

DIRECTED to VACATE the judgment entered on January 27, 2020, Doc. 56, and RE-

ENTER judgment in favor of Defendants following entry of this Order.

      SO ORDERED and DIRECTED, this 10th day of July, 2020.


                                           S/ Marc T. Treadwell
                                           MARC T. TREADWELL, CHIEF JUDGE
                                           UNITED STATES DISTRICT COURT




                                            4
